                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

THOMAS PHILLIP BELL,                                )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )   No. 1:20-cv-00651-JPH-DLP
                                                    )
INDIANAPOLIS INDIANA POLICE,                        )
                                                    )
                            Defendant.              )

                            ORDER SCREENING COMPLAINT
                  I.         Granting In Forma Pauperis Status

      Plaintiff Thomas Bell’s motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr.

Bell to proceed without prepaying the filing fee, he remains liable for the full

fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th

Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a

litigant to proceed ‘without prepayment of fees,’ . . . but not without ever paying

fees.”). No payment is due at this time.

                                         II.   Screening

      A. Screening Standard

      The Court has the inherent authority to screen Mr. Bell’s complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status.”). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.


                                                1
In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

             [the] complaint must contain sufficient factual matter,
             accepted as true, to state a claim for relief that is
             plausible on its face. A claim has facial plausibility
             when the plaintiff pleads factual content that allows the
             court to draw the reasonable inference that the
             defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The Complaint

      Mr. Bell alleges in a printed email labeled “Complaint Petition” that he

was involved in a recent car accident when someone “illegally manipulat[ed]

the stop light[s],” causing him to hit another driver who pulled in front of him.

Dkt. 1. Mr. Bell believes this was an act of racial discrimination and was in

retaliation for his political activity. Id. He also believes that this is part of a

case being built against him to put him in jail. Id.

      C. Discussion of Claims

      Mr. Bell’s complaint does not specify any defendants or present a “story

that holds together” about what any defendants did. McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011). It therefore must be dismissed for

failure to state a claim because it does not “state a claim to relief that is



                                          2
plausible on its face.” Ashcroft, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Mr. Bell SHALL HAVE through April 30,

2020 to file an amended complaint. An amended complaint should explain the

basis for this Court’s jurisdiction, specify the defendants against whom claims

are raised, and explain what those defendants did, and when. See Fed. R. Civ.

P. 8(a); 12(b). If Mr. Bell does not file an amended complaint, the Court will

dismiss this case with prejudice without further notice.

SO ORDERED.

Date: 3/19/2020




Distribution:

THOMAS PHILLIP BELL
4521 E. Washington Street
Apt. A2
Indianapolis, IN 46201




                                         3
